NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4700-18

IN THE MATTER OF
STEVEN ISRAEL (LINCOLN
HARBOR YACHT CLUB)
WATERFRONT DEVELOPMENT
INDIVIDUAL PERMIT AND
WATER QUALITY CERTIFICATE
NO. 0911-14-0001.1 WFD180002
CHALLENGED BY HARTZ
MOUNTAIN INDUSTRIES, INC.
AND 1500 HARBOR BOULEVARD
PARTNERS, LLC.
_______________________________

                Submitted June 8, 2022 – Decided July 5, 2022

                Before Judges Whipple, Geiger and Susswein.

                On appeal from the New Jersey Department of
                Environmental Protection.

                Chiesa, Shahinian & Giantomasi, PC, attorneys for
                appellants Hartz Mountain Industries, Inc. and 1500
                Harbor Boulevard Partners, LLC (Dennis M. Toft and
                Michael K. Plumb, on the briefs).

                Matthew J. Platkin, Acting Attorney General, attorney
                for respondent New Jersey Department of
                Environmental Protection (Sookie Bae, Assistant
            Attorney General, of counsel; Jason B. Kane, Deputy
            Attorney General, on the brief).

            Steven Israel, respondent pro se.

PER CURIAM

      Steven Israel is the president of Lincoln Harbor Yacht Club (LHYC), a

condominium association that owns and operates a marina on the Hudson

River in Weehawken, New Jersey. LHYC's condominium interests are owned

by Lincoln Harbor Enterprises, LLC, of which Israel is the sole managing

member.

      Hartz Mountain Industries, Inc., (Hartz), previously owned the marina.

In 1986, Hartz and the Township of Weehawken executed a Reciprocal

Construction Operation and Easement Agreement (RCOEA) that reserved

certain of Hartz's rights in the marina. Those rights run with the land and bind

subsequent owners. In 1989, after developing the marina, Hartz conveyed it to

Sloan Marine Associates, L.P., (Sloan).     Sloan subsequently conveyed the

property, which LHYC now owns.

      The marina has six docks, Docks A through F, extending eastward into

the Hudson River. Along the federal navigation channel, a fixed, wooden




                                                                         A-4700-18
                                      2
wave screen1 extended the length of Dock F between the dock and the river.

The wave screen extended southward approximately twice the length of Dock

F, and then westward back toward the marina at a near ninety-degree angle.

Over the past two decades, a dramatic increase in ferry wakes and storms

caused the wave screen to deteriorate.

      In 2015, to prevent complete collapse of the wave screen, LHYC moored

a barge up against it, inside the Federal Navigation Channel. The barge was

moored parallel to Dock F and a portion of the wave screen that ran alongside.

The barge also allowed LHYC to maintain its thirty-year relationship with

Spirit Cruises, which provides required public access and operates scheduled

cruises.

      In June 2016, Israel applied to the New Jersey Department of

Environmental Protection (NJDEP) for a Waterfront Development (WFD)

permit to rehabilitate the wave screen. Licensed marine engineers compiled

the accompanying supporting documentation, which included a project

1
   A wave screen is a fixed structure that is a type of wave attenuator; both
wave screens and wave attenuators are types of breakwaters. We use the term
"wave screen" to refer to the existing deteriorated breakwater, and we use the
term "wave attenuator" to refer to the applied-for breakwater. Wave
attenuators are "designed to protect boat moorings, including those at marinas,
by intercepting wakes or waves . . . which would normally impact the adjacent
boat mooring areas." N.J.A.C. 7:7-12.20(a).


                                                                        A-4700-18
                                         3
narrative, an environmental review and coastal zone management assessment,

site photos, current site surveys, proposed plans, an inspection report, and an

alternatives analysis.    In July 2016, NJDEP deemed the application

administratively complete.

      The application proposed demolition of Dock F and the entire wave

screen, then repositioning the barge to take the place—and function—of both

Dock F and the wave screen. To replace the portions of the wave screen that

extended southward beyond Dock F and then westward back toward the

marina, the application proposed installation of two separate floating wave

attenuators.   All three structures would extend below the surface and be

anchored to the bottom of the river or mudline.

      Hartz and 1500 Harbor Boulevard Partners, LLC (1500 Harbor), own

adjacent properties and received notice of the permit application.            In

September 2018, they submitted a joint objection to the NJDEP application,

arguing that they had been, and would continue to be, adversely impacted by

the improper and illegal operations at LHYC. They argued the application was

substantively deficient and should be denied.     In support, they submitted

expert memoranda from a former NJDEP Commissioner who opined on the




                                                                        A-4700-18
                                      4
noncompliant conditions at LHYC and deficiencies with the permit

application.

      The NJDEP reviewed the application as well as the objections. In mid-

September 2018, NJDEP requested additional information from Israel, which

he provided and later requested and received additional information from

Israel about issues raised by the objections.      NJDEP also completed a

Threatened and Endangered Species Review in September. NJDEP completed

the WFD Environmental Report, which concluded the proposal conformed

with several Coastal Zone Management (CZM) rules.          NJDEP issued the

permit on October 11, 2018, and published the permit in the November 7, 2018

NJDEP Bulletin.

      On November 26, 2018, Hartz and 1500 Harbor requested an

adjudicatory hearing, which Israel opposed.     The request took issue with

several findings adduced through NJDEP's permit review. Hartz and 1500

Harbor also included expert reports from two separate engineering firms that

analyzed the approved plans and argued that each was entitled to an

adjudicatory hearing given the "particularized property interests that [were]

significantly and detrimentally affected" by NJDEP's approval of the permit.




                                                                        A-4700-18
                                     5
      In May 2019, the NJDEP Commissioner issued a seven-page order

denying Hartz's and 1500 Harbor's requests because neither demonstrated a

statutory or constitutional right to an adjudicatory hearing. This appeal by

Hartz and 1500 Harbor contests both the permit approval and the

Commissioner's order that followed.

                                        I.

      In an appeal of a final agency decision, we "intervene only in those rare

circumstances in which an agency action is arbitrary, capricious, or

unreasonable . . . or [is] otherwise not supported by substantial credible

evidence in the record . . . ." Twp. Pharmacy v. Div. of Med. Assistance &

Health Servs., 432 N.J. Super. 273, 283 (App. Div. 2013) (citations omitted).

Three inquiries inform this deferential standard: "(l) whether the agency's

decision conforms with relevant law; (2) whether the decision is supported by

substantial credible evidence in the record; and (3) whether, in applying the

law to the facts, the administrative agency clearly erred in reaching its

conclusion." Id. at 283-84.

      Should the final decision satisfy these criteria, we must "give substantial

deference to the agency's fact-finding and legal conclusions," in part because

of the "agency's 'expertise and superior knowledge of a particular field.'" Id. at


                                                                           A-4700-18
                                       6
284; (quoting Circus Liquors, Inc. v. Middletown Twp., 199 N.J. 1, 10 (2009)).

However, our review should not be "a pro forma . . . rubber stamp[]" of the

agency's decision when that action was "not reasonably supported by the

evidence." Outland v. Bd. of Trs. Pension & Annuity Fund, 326 N.J. Super.

395, 400 (App. Div. 1999).

      In New Jersey, "third parties generally are not able to meet the stringent

requirements for constitutional standing in respect of an adjudicatory hearing."

In re NJPDES Permit No. NJ0025241, 185 N.J. 474, 482 (2006). A third-party

objector may only trigger an adjudicatory hearing when it "can show a

statutory right or a constitutionally protected property interest."       In re

Waterfront Dev. Permit No. WD88-0443-1, 244 N.J. Super. 426, 436 (App.

Div. 1990).    Enforceable deed restrictions in a permittee's property may

constitute a particularized interest sufficient to warrant an adjudicatory

hearing. See In re Riverview Dev., LLC, 411 N.J. Super. 409, 434-35 (App.

Div. 2010).

                                      II.

      Hartz argues that valid restrictive covenants in the RCOEA establish the

requisite interests that entitle it to an adjudicatory hearing.   Based on our




                                                                         A-4700-18
                                      7
examination of the RCOEA and the deed transfers, we agree with the

Commissioner's conclusion that they do not create such an interest.

      Notably, the RCOEA differentiates between restoration work and other

alterations. Article XII of the RCOEA obligates the owner to repair or rebuild

any damage to improvements.        Article XIII mandates that any "alteration,

addition, [or] improvement[]" conform to certain provisions of Article X.

Those Article X provisions require the owner to submit any plans for

"alterations, additions or other improvements" to Hartz. Any alterations must

also conform to the "design criteria" for "utilities," "walkways," "lighting," as

well as "architectural continuity." "The plans for all buildings, structures . . .

or other improvements being or to be constructed on the Property shall, to

extent reasonably possible, be harmonious as to quality and type of exterior

materials to be used with other improvements." Section seven of Article X

holds the owner "responsible for obtaining all licenses, permits and approvals

required" to make such improvements.

      When Hartz conveyed the marina to Sloan, the deed reserved Hartz's

rights to architectural continuity. The deed included a series of additional

provisions that provided, in relevant part, "[n]o alterations may be made to the




                                                                           A-4700-18
                                       8
Dock System" which includes but is not limited to "decking," "pilings," "pile

guides," and "hardware."

      While the RCOEA limits some alterations, those limitations do not apply

to activities by an owner to repair, rebuild, or restore improvements on a lot

that has been damaged or destroyed. We agree with the Commissioner that:

             [T]he activities authorized under the Permit allow
             [LHYC] to repair the damaged docks and wave
             [screen] by removing two docks and replacing the
             wave [screen] with a new wave attenuator. The
             architectural continuity obligations relied on by Hartz
             do not establish a property right particular to the
             activities authorized by the Permit. To the extent
             Hartz seeks to enforce its contractual rights to control
             the aesthetic aspects of the marina, an adjudicatory
             hearing would not be the proper forum.

      The provisions contained in the deed prohibiting alterations to the dock

system do not support Hartz. Those provisions were excised by LHYC in a

subsequent, duly recorded deed amendment.

      The deed reserved Hartz's "Air Rights Parcel" over the marina. These

retained air rights did not, however, give Hartz the right to interfere with or

veto use of the marina; moreover, the record established the restrictions were

abrogated and completely excised by a subsequently recorded deed

amendment.     Accordingly, we agree Hartz lacks a particularized property

interest and is not entitled to an adjudicatory hearing.

                                                                        A-4700-18
                                        9
      We discern nothing arbitrary, capricious, or unreasonable about the

NJDEP's determinations concerning Hartz's rights under the RCOEA and deed.

                                      III.

      1500 Harbor argues the permitted activity will result in trespass and

damage to its property. It cites its experts' reports to assert this damage is

impending, rather than merely speculative.      These harms, they argue, are

sufficient to confer the particularized property interest needed to obtain an

adjudicatory hearing. We disagree.

      Speculative damages to neighboring property do not amount to a

particularized interest. See In re Freshwater Wetlands Statewide Gen. Permits,

185 N.J. 452, 473 (2006). Proximity to the permitted site and a general fear of

future damage to one's own property is similarly insufficient to trigger an

adjudicatory hearing. Spalt v. N.J. Dep't of Env't Prot., 237 N.J. Super. 206,

212 (App. Div. 1989).      "[I]mpacts commonly experienced by owners of

property in the vicinity of any proposed new development[]" do not constitute

particularized property interests.   In re AMICO/Tunnel Carwash, 371 N.J.

Super. 199, 212 (App. Div. 2004).

      1500 Harbor also argues the permit affects its interests in its own

property. First, it claims that floating docks at the marina have already caused


                                                                         A-4700-18
                                     10
damage and the proposed anchoring system approved by the permit, " may slide

through the mud," presenting "potential hazards for . . . 1500 Harbor." Despite

the ambiguous language its expert uses, 1500 Harbor argues its fear of damage

is not speculative. They claim the anchors will eventually slip in the mud,

moving the wave attenuation system, which could also "break[] free in an

inevitable storm event."

      The Commissioner determined 1500 Harbor's arguments were too

speculative and attenuated to entitle it to an adjudicatory hearing. Clearly, the

harms claimed by 1500 Harbor involve speculation about future events.

Though characterizing its expert reports as predicting impending damage, the

reports themselves bely any such notion. Because 1500 Harbor's arguments

here suffer from the same lack of specificity, they are insufficient to entitle

1500 Harbor to an adjudicatory hearing.

                                          IV.

      Hartz and 1500 Harbor both argue due process entitles them to a hearing

under the three-part test in Mathews v. Eldridge, 424 U.S. 319 (1976). We are

not persuaded because the parties received all the process they were due.

      "[A] third-party objector's due process rights may be satisfied by an

agency's review process, even absent trial-type procedures." In re Freshwater


                                                                            A-4700-18
                                     11
Wetlands, 185 N.J. at 471. "[W]hether a third-party objector's due process

rights may be satisfied by an agency's review process depends in significant

part on the objector's ability to participate in the process."   In re Thomas

Orban/Square Props., LLC, 461 N.J. Super. 57, 79 (App. Div. 2019).

      Our courts employ the three-part test in Mathews to determine "whether

administrative procedures are 'constitutionally sufficient.'" In re Freshwater

Wetlands, 185 N.J. at 467.     Under Mathews, we consider (i) "the private

interest that will be affected by the official action;" (ii) "the risk of an

erroneous deprivation of such interest through the procedures used;" and (iii)

the State's "interest, including the function involved and the fiscal and

administrative burdens" that a hearing would entail. 424 U.S. at 334-35.

      The first Mathews factor requires the permit to affect appellants' private

interests, but Hartz and 1500 Harbor cite the same interests we previously

rejected.   The lack of any particularized property interest also dooms any

chance of prevailing under Mathews.

      Even if we recognized a sufficient property interest, which we do not,

appellants received all process due under the second Mathews factor through

NJDEP's permit application procedures.      Both participated actively in the

application process and raised a multitude of concerns and their objections


                                                                           A-4700-18
                                     12
resulted in NJDEP requesting additional information from Israel.            NJDEP

procedures provided, and appellants availed themselves of, the opportunity to

be heard.

      The third Mathews factor also weighs against conducting an

adjudicatory hearing. The Office of Administrative Law routinely adjudicates

contested permits from applicants where a third-party objector has clearly

established rights in the property subject to the DEP's permitting decision, but

appellants lack any appreciable rights in the marina, which fails to outweigh

the burden imposed in conducting a hearing.         Accordingly, denial of an

adjudicatory hearing did not deny appellants of their due process rights.

      Both appellants also argue NJDEP improperly reviewed the application

of its CZM rules and in so doing, arbitrarily, capriciously, and unreasonably

issued the permit. They argue NJDEP misapplied the CZM rule regarding

vertical wave attenuators, and failed to apply rules concerning public access,

submerged aquatic vegetation, and solid and hazardous waste and that since

the now-permitted barge will continue to function as a pier, NJDEP should

have analyzed a series of separate CZM rules pertaining to docks and piers.

We reject this argument.




                                                                            A-4700-18
                                     13
      The CZM rules allow for certain permit-by-rule activities where certain

activities may "be conducted without prior [DEP] approval . . . ." N.J.A.C.

7:7-3.3(a). One such permit-by-rule "authorizes the reconfiguration of any

legally existing dock, wharf, or pier . . . located at a legally existing marina

. . . ." N.J.A.C. 7:7-4.14.

      Here, even though the attenuator is a change in structure from fixed to

floating, it still falls under the permit-by-rule regulations.    The marina's

original wave screen and fixed pier was already previously permitted with the

initial marina construction in 1989. Here, the new structure remains in the

same footprint, with the same function.       The proposal does not involve

construction of new recreational docks and piers; therefore, N.J.A.C. 7:7-12.5

is inapplicable.

      The permit authorizes the repositioning of the barge to replace a

previously permitted dock within the same footprint. Essentially, the barge

would become the new dock.       The two additional wave attenuators would

extend from the barge, taking up the portion of the wave screen that extended

beyond the original Dock F. Here, since swapping out the fixed pier with the

barge constitutes a "reconfiguration," NJDEP properly determined this

proposal to be within the permit-by-rule guidelines. As such, a review of CZM


                                                                         A-4700-18
                                     14
rules relating to docks, piers, buffers, compatibility of uses, traffic impacts,

recreational uses, and secondary impacts was not necessary. CZM rules use

the word "preexisting" to indicate a structure already in physical existence.

See, e.g., N.J.A.C. 7:7-1.5; N.J.A.C. 7:7-2.2(f)(2). The marina and pier had

both legally existed since NJDEP approved the initial development in 1989.

Nothing in the administrative record indicates that the permit does not

authorize this proposed action.

      N.J.A.C. 7:7-12.20 governs vertical wave attenuators like those

authorized by the permit.     They are "structures designed to protect boat

moorings, including those at marinas, by intercepting wakes or waves and

reducing the wake or wave energy which would normally impact the adjacent

boat mooring areas." N.J.A.C. 7:7-12.20(a). They "may be fixed or floating,

attached or detached, depending on the water depth, tidal range, and wave

climate." N.J.A.C. 7:7-12.20(e).

      Construction of vertical wave attenuators "is conditionally acceptable,"

and the "porosity" of the structure, which includes "the distance between the

structure and the bottom of the water body, shall be determined on a case-by-

case basis."   N.J.A.C. 7:7-12.20(b).     In this assessment, NJDEP should

consider vessel traffic, water depth, and tidal flow. N.J.A.C. 7:7-12.20(c)(1)


                                                                         A-4700-18
                                     15
explains "vertical wake or wave attenuation structure[s] may be designed [in]

[h]igh wake or wave energy areas . . . such as the Hudson River between New

Jersey and New York . . . ." Further, such structures "may be designed to . . .

extend to a depth of between [thirty] and [forty] feet, or to the bottom of the

water body, whichever is less, to intercept almost all wave energy." Ibid.

      The water is approximately thirty-eight feet deep where the attenuators

would be installed. The attenuators "would be approximately [twenty-one]

feet deep and ballasted to maintain separation from the mudline of between

[twenty] and [twenty-six] feet." On this basis, appellants argue that N.J.A.C.

7:7-12.20(c)(1) requires vertical wave attenuators either extend thirty to forty

feet below the water's surface or to the mudline.       Because the permitted

structures are "up to [twenty-one] feet short of being the minimum allowable

depth for a wave attenuation structure," NJDEP mis-applied this CZM rule.

      However, the CZM rule pertaining to wave attenuators merely "provides

design guidance for these structures." NJDEP should consider aspects like

"vessel traffic" and "water depth," and "shall" make such determinations "on a

case-by-case basis."    N.J.A.C. 7:7-12.20(b).      NJDEP did so here and

determined that the wave attenuators sought in the application conformed to

the CZM rules.


                                                                         A-4700-18
                                     16
        We also reject appellants' argument NJDEP should have evaluated the

public access requirements of N.J.A.C. 7:7-16.9.       Appellants reference the

original WFD permit that required public access opportunities in the marina's

initial development.     N.J.A.C. 7:7-16.9(m)(1) relates to "existing marina

development . . . ." When "the proposed activity consists of maintenance,

rehabilitation, renovation, redevelopment, or expansion that remains entirely

within the parcel containing the existing development," then "[a]ny existing

public access shall be maintained." Ibid.

        Here, the "breakwater rehabilitation and restoration" would "remain[] in

the same footprint, with the same function." The application "did not propose

any new or modified use to the marina operations itself or to public access."

Thus, because the permit sought to rehabilitate pre-existing portions within the

marina and did not propose any change to public access, NJDEP appropriately

refused to apply the more stringent public access requirements of N.J.A.C. 7:7 -

16.9.

        We similarly reject the arguments considering Submerged Aquatic

Vegetation (SAV) requirements of N.J.A.C. 7:7-9.6. and solid and hazardous

waste requirements of N.J.A.C. 7:7-16.14.




                                                                         A-4700-18
                                      17
      SAV rules generally prohibit development in certain SAV-designated

areas. See N.J.A.C. 7:7-9.6. SAV area maps are publicly available on the

internet. No part of the Hudson River is designated as an SAV area.

      Appellants also argue NJDEP failed to fully assess "solid and hazardous

waste associated with the development." Specifically, they contend survey

data provided with the application shows LHYC has violated the River and

Harbors Act of 1899, 33 U.S.C. § 407, and NJDEP should have rejected this

application due to the "ongoing violation."

      The application analyzed the applicability of N.J.A.C. 7:7-16.14. The

CZM rules assessment contained in the application detailed the equipment that

would be used for removal and demolition of certain structures at the marina.

"All protocols related to spoils handling and disposal would conform with all

applicable state and Federal regulations, standards[,] and guidelines for the

handling and disposal of solid and hazardous wastes."

      NJDEP was within its ability to conclude no further consideration was

required. The application laid out a plan for compliance with the solid and

hazardous waste rule.    Moreover, to the extent appellants allege ongoing

violation of a federal statute based on one aerial photo and overlaid drawing,

NJDEP refused to "review the operation of the existing marina." Further, the


                                                                       A-4700-18
                                     18
permit remained expressly contingent on federal approval, thus appellants'

arguments in this regard are either premature or misplaced.     Accordingly,

NJDEP properly refused to consider the provisions of N.J.A.C. 7:7-16.14.

      As to any remaining arguments, we are satisfied they are without

sufficient merit to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(D).

      Affirmed.




                                                                      A-4700-18
                                   19